DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 8/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10939185 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis specific to Claim 1 is being presented below. However, the Applicants should please note that the analysis for each of claims 9 and 17 is similar to that of claim 1 and therefore, claims 9 and 17 are rejected for the same reason. The claim 1 recites: “receiving, by a computing system, media content; 
generating, by the computing system, a fingerprint of received media content; 
determining, by the computing system, that a channel-change operation was performed via a classifier trained to determine that the channel-change operation was performed, wherein the classifier was trained with sample media content to detect an occurrence of the channel-change operation in the media content that is associated with a user changing a channel; 
responsive to determining that the channel-change operation was performed, transmitting, by the computing system, the fingerprint to a content identification server to identify the received media content; and 
performing an action based on the identified media content”. 
The limitations of “determining, by the computing system, that a channel-change operation was performed via a classifier trained to determine that the channel-change operation was performed” and “performing an action based on the identified media content”, as drafted, amounts to a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity (i.e., a human making a mental note about viewed data and performing an action) but for the recitation of a generic computer component, i.e., computing system, which is not sufficient to amount to significantly more than the judicial exception  because it is recited at a high-level of generality (i.e., as a generic computer performing generic computer functions), such that it amounts to no more than mere instructions for simple data-gathering and transmission using a generic computer component. 
Additionally, the claims recites elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea sufficient to amount to significantly more than the judicial exception. Specifically, for claim 1, the additional element/limitation of “receiving, by a computing system, media content; 
generating, by the computing system, a fingerprint of received media content; and responsive to determining that the channel-change operation was performed, transmitting, by the computing system, the fingerprint to a content identification server to identify the received media content” amount to no more than adding insignificant extra solution activity.  Therefore, the claims are not patent-eligible. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim is not patent-eligible.
Additionally, none of the dependent claims include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore are not patent-eligible.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421